                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

TRUMAN COIN GROSS,                                                                PLAINTIFF
ADC #135755

v.                            Case No. 5:19-cv-175-KGB-JTK

ASA HUTCHINSON, et al.                                                        DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Truman Coin Gross’ complaint is dismissed without prejudice (Dkt. No. 1).

       It is so adjudged this 28th day of May, 2021.

                                                         _______________________________
                                                         Kristine G. Baker
                                                         United States District Judge
